UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 18-2461


BANK OF AMERICA, NA,

                    Plaintiff - Appellee,

             v.

NELSON L. BRUCE,

                    Defendant - Appellant,

             and

SOUTH CAROLINA HOUSING TRUST FUND; CHARLESTON AREA CDC;
SC HOUSING CORP; CAPITAL RETURN INVESTMENTS LLC; REMINISCE
HOMEOWNERS ASSOCIATION INC.,

                    Defendants.


Appeal from the United States District Court for the District of South Carolina, at
Charleston. Richard Mark Gergel, District Judge. (2:17-cv-02617-RMG)


Submitted: April 25, 2019                                        Decided: April 29, 2019


Before QUATTLEBAUM, Circuit Judge, and TRAXLER, Senior Circuit Judge. *



      *
         Judge Floyd did not participate in the consideration of this case. The opinion is
filed by a quorum of the panel pursuant to 28 U.S.C. § 46(d) (2012).
Affirmed by unpublished per curiam opinion.


Nelson L. Bruce, Appellant Pro Se. Shannon Troutman Sinai, ALBERTELLI LAW,
Tampa, Florida, for Appellee.


Unpublished opinions are not binding precedent in this circuit.




                                            2
PER CURIAM:

      Nelson L. Bruce appeals the district court’s order denying his Fed. R. Civ. P. 60(b)

motion seeking vacatur of the court’s prior order adopting the recommendation of the

magistrate judge and remanding this foreclosure proceeding to state court. We have

reviewed the record and find no reversible error. Accordingly, we affirm for the reasons

stated by the district court. Bank of Am., NA v. Bruce, No. 2:17-cv-02617-RMG (D.S.C.

Nov. 26, 2018). We deny Bruce’s motion to compel arbitration and for a temporary

administrative stay and dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before this court and argument

would not aid the decisional process.

                                                                             AFFIRMED




                                           3